Citation Nr: 0006809	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-45 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

(The issue of increased rating for the service-connected low 
back disorder will be addressed in the Remand portion of this 
document).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with regard to the 
service-connected hemorrhoids has been obtained.  

2.  The veteran's service-connected hemorrhoids have not been 
shown to be of more than mild to moderate severity.  There is 
no evidence of irreducible, large or thrombotic hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.31, 4.117, including Diagnostic Code 
7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

In an April 1970 rating action, service connection was 
granted and a noncompensable evaluation assigned for 
hemorrhoids, effective from October 11, 1969.  That 
evaluation has remained in effect, and is the subject of this 
appeal.

On VA examination in June 1996, the veteran complained of 
constipation.  Examination of the anal orifice revealed no 
abnormality in the perianal tissues.  Digital examination of 
the rectum was unremarkable.  Anoscopic examination was 
performed and the anal canal was perfectly normal.  No 
bleeding was encountered.  There were no signs of 
hemorrhoids, fissures or fistulas.

The veteran was afforded a VA examination in August 1997, at 
which time he complained that his hemorrhoids frequently 
flare, consisting of itching with sitting.  The veteran 
reported that the hemorrhoids occasionally protrude and he 
experiences "some" burning and bleeding.  Physical 
examination revealed no visible external hemorrhoids; digital 
examination revealed nothing abnormal on palpation.  The 
diagnostic impression was that of "more likely than not 
internal hemorrhoids."  

There are indications within the record that the veteran was 
scheduled for additional VA examinations after August 1997; 
however, he failed to report to those examinations.  

VA and private treatment records associated with the claims 
folder include one reference to hemorrhoids, noting a history 
of hemorrhoids, but without any current findings. 

The veteran's service-connected hemorrhoid disability is 
presently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent rating 
requires hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences; a 20 percent evaluation requires 
hemorrhoids with persistent bleeding, and with secondary 
anemia or with fissures.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased (compensable) rating.  On VA 
examination in June 1996, there were no signs of hemorrhoids.  
The report of the August 1997 VA examination included the 
examiner's comment that there were no external hemorrhoids 
and no abnormalities disclosed on digital examination.  As 
there is no evidence that the veteran currently has 
irreducible, large or thrombotic hemorrhoids, internal or 
external, the appeal is denied.  

The Board also finds that a basis has not been presented for 
an extra-schedular evaluation.  There is no evidence of 
frequent hospitalization for hemorrhoids or that there is 
marked interference with employment due to hemorrhoids.  
38 C.F.R. § 3.321(b)(1).

In the February 2000 Informal Hearing Presentation, the 
veteran's representative argued that notice to the veteran 
regarding his failure to report for the examination was 
inadequate.  The Board notes that in the October 1999 
supplemental statement of the case (SSOC),the RO noted the 
substance of the provisions of 38 C.F.R. § 3.655.  The 
representative requested that the case be remanded for 
another examination and for the RO to provide the veteran 
with notice of the regulations concerning failure to report 
for an examination.  

Under the circumstances of the present case, the Board finds 
that a remand is unnecessary.  While the RO may have 
considered the import of 38 C.F.R. § 3.655, the Board has not 
used that regulation as a basis for this decision.  The 
veteran was afforded a VA examination in August 1997 and the 
Board finds that the examination was adequate for evaluating 
the severity of the veteran's service-connected hemorrhoids.  
Furthermore, the RO considered the findings of the August 
1997 VA examination and discussed that examination in a 
November 1997 SSOC.  Thus, the Board finds that the veteran 
has not been prejudiced by the Board's decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

An increased (compensable) rating for the service-connected 
hemorrhoids is denied.


REMAND

The veteran contends that his service-connected low back 
disability is more severe than the current rating indicates.  
The Board finds that the veteran's claim is well grounded.  
See Proscelle, supra.  Inasmuch as the veteran has submitted 
a well-grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a).  

The veteran essentially contends that pain associated with 
the service-connected back disability is more severe than 
depicted on VA examinations conducted to date.  Initially, 
the Board notes that the VA examination conducted in October 
1997 is inadequate for rating purposes and the case must be 
remanded in order to afford the veteran another examination.  
38 C.F.R. § 4.2.  The examiner noted that the veteran had 
undergone diagnostic testing on his back with private 
physicians, but records referable to those tests were not 
available for review.  Those records must be made available 
to VA examiners in order to adequately evaluate the severity 
of the veteran's disability.  While private records were in 
the claims file, the examiner apparently did not review the 
file.

The examination conducted on remand must also include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the Codes used to rate the veteran's 
low back are cast in large measure in terms of limitation of 
motion, any examination for rating purposes must be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  DeLuca, supra.  

The evidence of record includes the veteran's complaints of 
back pain.  The examiner indicated that weakness, fatigue or 
incoordination was noted in the examination and that with 
flare-ups, there may be decreased range of motion but that 
this could not be quantified without examining the veteran at 
that time.  Accordingly, as the veteran must be reexamined, 
the examination ordered on remand should include medical 
determinations on whether the low back exhibits pain with 
use, weakened movement, excess fatigability, incoordination, 
or any other functionally disabling symptom.  Additionally, 
and most importantly, these determinations should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  The examiner who completed the October 1997 
examination report included a reference to objective evidence 
of pain on motion, but there was no quantifiable explanation 
given as to how these symptoms affected the veteran, such as 
in terms of additional range-of-motion loss beyond that 
clinically found.  DeLuca requires that this be done. 

The Board also notes that it is unclear whether the veteran 
presently suffers from intervertebral disc syndrome, 
associated with the service-connected lumbar spine 
disability.  The VA examination included diagnoses of chronic 
low back strain and "probably" advanced degenerative joint 
disease and degenerative disc disease.  If intervertebral 
disc syndrome is present, a higher schedular evaluation would 
be available under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  To the extent possible, the examiner 
should attempt to distinguish symptoms referable to the 
service-connected lumbosacral strain from any symptomatology 
related to a nonservice-connected back disability.  

Finally, the Board notes that the veteran's representative 
has requested that the case be remanded in order to afford 
the veteran another VA examination and apprise him of the 
consequences of his failure to report to such an examination.  
It appears that he was scheduled for VA examinations on at 
least two separate occasions after October 1997, but failed 
to report for those examinations.  

From a review of the claims folder, it also appears that 
there may be some confusion about the veteran's current 
address.  For example, Reports of Contact dated in April and 
August 1999 each show different addresses for the veteran.  
There is no evidence in the claims folder of the notification 
to the veteran of the scheduled examinations, so the Board is 
unable to determine whether he received notice of the 
examination.  

The Board also notes that the November 1999 SSOC included the 
RO's discussion of the substance of 38 C.F.R. § 3.655; 
however, as pointed out by the veteran's representative, the 
veteran was not provided notice of that regulation prior to 
the scheduled VA examinations.  To avoid any prejudice to the 
veteran (see Bernard, supra) and given the inadequacy of the 
October 1997 VA examination, the Board agrees that the case 
should be remanded.  On remand, the veteran should be 
informed that his cooperation is vitally important to a 
resolution of his claim for increase, and that his failure to 
cooperate may have adverse consequences.  He should be 
informed of the provisions of 38 C.F.R. § 3.655. 

Thus, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected back disability since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records, which are not 
currently in the claims file, from the 
identified treatment sources.

2.  The veteran should be afforded an 
appropriate VA examination(s) to 
determine the extent and severity of his 
service-connected back disability.  All 
indicated testing should be performed and 
all findings reported in detail.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner(s) for review prior to 
completion of the examination(s).  
Findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  The examiner(s) 
should state whether the veteran suffers 
from intervertebral disc syndrome of the 
lumbosacral spine, and, if so, whether 
that condition is related to the service-
connected lumbosacral strain.  If it is 
related, the examiner(s) should indicate 
whether it is moderate or severe.  If the 
veteran has intervertebral disc syndrome 
which the examiner(s) determines is not 
related to the service-connected 
lumbosacral strain, the examiner(s) 
should attempt to distinguish 
symptomatology related to that condition 
from that related to the service-
connected lumbosacral strain.  All 
findings, opinions and bases therefor 
should be set forth in detail.

3.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.655(b).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected low back disability, 
taking into consideration all applicable 
rating criteria and DeLuca and whether 
any disc disease is a manifestation of or 
otherwise related to the service-
connected lumbosacral strain.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



